DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 10/14/2021. Claims 1-24 are pending in the application.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103

    PNG
    media_image1.png
    260
    180
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    186
    792
    media_image2.png
    Greyscale

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over James US 1,072,467 in view of Nielson et al. US 2006/0263404 A1.
With regards to claim 1, With regards to claim 1, James discloses a funnel-shaped enema nozzle comprising a flared proximal part (bell-shaped end including notch 2), tubular distal part 4, outlet opening 5 at a distal part (away from the proximal bell), wherein the tubular distal part has a tubular coupling part 7 (couples to 3) with an inlet opening 8 at a proximal opposite end (opposite of 5), which tubular coupling piece 7 is surrounded by the flared proximal part (bell-shaped end including notch 2) and does not protrude outside the flared proximal part (Fig. 2, although connected to 3, part 7 does not protrude outside the flared proximal part (bell-shaped end including notch 2).
James merely lacks the hydrophilic coating and the coupling part being elastic or flexible.
Nielson teaches a hydrophilic coating for smooth insertion into the body part [0004 and 0033].  It would have been obvious to one of ordinary skill in the art to provide the device of James with a hydrophilic coating as taught by Nielson for smooth insertion into the body part.
Nielson also teaches that it is known in the art to have a coupling part be elastic or flexible (Para. 0004).  It would have been obvious to one of ordinary skill in the art to provide the device of James with an elastic or flexible coupling part as taught by Nielson for allow the device to easily connect to the other structures.



With regards to claim 3, Nielson further teaches at least a part of the exterior wall of the flared proximal part has a hydraulic coating. (Para. 0033)

With regards to claim 4, James discloses an annular edge of the outlet opening of the tubular distal part is rounded. (Fig. 2)

With regards to claim 5, James discloses at least a part of an exterior wall of the funnel-shaped enema nozzle is uneven. (Fig. 2)

With regards to claim 6, James discloses the uneven part of the exterior wall of the funnel-shaped enema nozzle is the exterior wall of the flared proximal part of the funnel-shaped enema nozzle. (Fig. 2)

With regards to claim 7, James does not specifically disclose the surface roughness of the uneven part of the funnel-shaped enema nozzle is between 2.0 - 3.0 Ra or is 2.8 Ra.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the surface roughness of the uneven part of the funnel-shaped enema nozzle between 2.0 - 3.0 Ra or is 2.8 Ra, since it has been held that where the general conditions of a claim are disclosed in the prior In re Aller, 105 USPQ 233.

With regards to claim 8, James appears to disclose the funnel-shaped enema nozzle is manufactured by molding in a mold having a mold cavity part with a surface corresponding to the uneven part of the nozzle, which surface is uneven by abrasive blasting
Alternatively, the product (funnel-shaped enema nozzle) being manufactured by molding in a mold having a mold cavity part and uneven surface by abrasive blasting as encompassed in the claim would have been obvious in view of the apparatus of James, for the purpose providing an alternate way of forming funnel-shaped enema nozzle.

With regards to claim 9, James discloses at least a part of the exterior wall of the tubular distal part is smooth.

With regards to claim 10, James appears to disclose the funnel-shaped enema nozzle is manufactured by molding in mold having a mold cavity part with a surface corresponding to the smooth part of the nozzle, which surface is smooth by polishing.
Alternatively, the product (funnel-shaped enema nozzle) being manufactured by molding in mold having a mold cavity part with a surface corresponding to the smooth part of the nozzle, which surface is smooth by 

With regards to claim 11, James does not specifically disclose the smooth part of the exterior wall of the tubular distal part has a surface roughness which is either below 0.5 Ra, below 0.3 Ra, or below 0.1 Ra, or Ra is substantially 0.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the smooth part of the exterior wall of the tubular distal part have a surface roughness either below 0.5 Ra, below 0.3 Ra, or below 0.1 Ra, or Ra is substantially 0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

With regards to claim 12, James discloses an exterior diameter of the flared proximal part (bell-shaped end including notch 2) is either about at least 50 % larger than the exterior diameter (d) of the tubular distal part 4 at the outlet opening 5, at least 60 % larger than the exterior diameter (d) of the tubular distal part at the outlet opening, or about at least 70 % larger than the exterior diameter (d) of the tubular distal part at the outlet opening.


It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an axial length (L1) of the funnel-shaped enema nozzle between 1.2 and 1.5 times larger than the exterior diameter (D) of the flared proximal part, or is 1.25 times larger, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

With regards to claim 14, James does not specifically disclose the axial length (L1) of the funnel-shaped enema nozzle is between 45-95 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the axial length (L1) of the funnel-shaped enema nozzle between 45-95 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

With regards to claim 15, James discloses an exterior diameter (d1) of the tubular coupling piece 7 at the transition of the tubular distal part 4 into the flared 

With regards to claim 16, James discloses the tubular coupling piece 7 is connected to the tubular distal part 4 via the transition opening between the tubular distal part and the flared proximal part but it does not specifically disclose the tubular coupling piece is a plastic tube inserted at least a distance into the tubular distal part 4 via the transition opening between the tubular distal part and the flared proximal part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tubular coupling piece be plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the tubular coupling piece is a plastic tube inserted at least a distance into the tubular distal part via the transition opening between the tubular distal part and the flared proximal part, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

With regards to claim 17, Nielson further teaches the hydrophilic coating is a polyvinylpyrrolidone coating. (Para. 0035-0036)

With regards to claim 18, James in view of Nielson inherently discloses a packaging (Nielson; Figs. 1a-1b) including the funnel-shaped enema nozzle (nozzle; James Fig. 1) according to claim 1 and a liquid (when package 5 is opened) in liquid contact with the hydrophilic coating (as described in Nielson; Para. 0161-0162).

With regards to claim 19, Nielson further teaches the packaging (Figs. 1a-1b) is made of a material that either prevents evaporation of more than 10% of the liquid (when package 5 is opened) from the packaging during a year of storage, more than 5% of the liquid from the packaging during a year of storage, or more than 1% of the liquid from the packaging during a year of storage, or no liquid evaporates from the packaging during a year of storage. (Para. 0062)

With regards to claim 20, Nielson further teaches the packaging is made of a material that is smell-tight or bacteria impermeable. (Para. 0058, 0059 and Para. 0062)


With regards to claim 21, Nielson further teaches the packaging comprises a lid (shown above). 



With regards to claim 23, Nielson further teaches the packaging comprises a lid (shown above).

With regards to claim 24, treated as in claim 1 above.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
The Applicant argues the enema nozzle of James does not include a flared proximal part as claimed because the specification recites a bell-shape, the Examiner respectfully disagrees. The bottom portion of the nozzle extends outward from the a flaring mouth”
The Applicant argues the hydrophilic coating taught by Nielson would prevent a tight seal from being formed on the enema nozzle, the Examiner respectfully disagrees. Nielson teaches a hydrophilic coating that is only to be applied to the tubular distal part of the nozzle to allow for easier insertion into the body and therefore it would not hinder the connection of the nozzle to any other structures at other areas of the nozzle.
The Applicant argues the nozzle of James teaches away from having the recited flexible or elastic tubular coupling piece of claim 1, the Examiner respectfully disagrees. The coupling piece of James is capable of coupling to another structure similar to the present invention depending on the type of structure it is to be connected to.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736